865 F.2d 1267
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BORDEN, INC., Plaintiff-Appellant,v.AFFILIATED FM INSURANCE COMPANY, Defendant-Appellee.)
No. 87-4159.
United States Court of Appeals, Sixth Circuit.
Jan. 10, 1989.

Before KEITH and KRUPANSKY, Circuit Judges, and LAWRENCE P. ZATKOFF*.
PER CURIAM:


1
Plaintiff, Borden, Inc.  ("Borden"), appeals from the order of the district court granting defendant Affiliated FM Insurance Company's ("Affiliated") motion for summary judgment in this action for a declaratory judgment that Affiliated is obligated to defend and indemnify Borden in an action filed against Borden by Amoco Oil Company.  The district court held that the "premises alienated" exclusion and the pollution exclusion contained in the policy purchased from Affiliated by Borden precluded coverage.    Borden, Inc. v. Affiliated FM Insurance Co., No. C-2-85-809 (S.D.Ohio November 4, 1987).


2
We have reviewed the briefs and record submitted in this matter, and we have heard arguments from counsel.  Upon review, we perceive no error in the resolution below.  Accordingly, we AFFIRM the judgment of the district court based on the opinion filed on November 4, 1987 by the Honorable James L. Graham, Southern District of Ohio.



*
 Honorable Lawrence P. Zatkoff, United States District Court, Eastern District of Michigan, sitting by designation